Citation Nr: 0939513	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  08-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether the appellant is an eligible widow for Dependency and 
Indemnity Compensation (DIC) or death pension benefits.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to March 
1968.  The appellant seeks to be recognized as the Veteran's 
surviving spouse in order to establish eligibility for death 
pension benefits.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The appellant and Veteran were married in September 1970.

2.  The marriage between the appellant and the Veteran was 
terminated by divorce in May 1978.

3.  The appellant remarried in June 1985.

4.  The Veteran died in July 1985.

5..  The marriage between the appellant and her second 
husband was terminated by divorce in March 1987.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving 
spouse for the purposes of VA benefits have not been met.  38 
U.S.C.A. §§ 101, 103, 1311, 1541, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.1, 3.50, 3.54, 3.55 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to recognition as 
the Veteran's surviving spouse for the purposes of receiving 
nonservice-connected death benefits.

VA death benefits, including death pension, death 
compensation, and dependency and indemnity compensation 
(DIC), are payable to a veteran's surviving spouse under 
certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).

A "surviving spouse" is a person of the opposite sex who 
was the spouse of the veteran at the time of the veteran's 
death, and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the  
spouse), and who since the death of the veteran has not 
remarried (except in certain circumstances) or has not lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  In 
determining whether or not a person was the spouse of a 
veteran, their marriage must have been valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38  
C.F.R. § 3.1(j).

In this case, the evidence of record includes marriage 
certificates pertaining to the appellant's marriages to the 
Veteran and "R.S.," her second husband, as well as a 
certificate of divorce and a decree of divorce, respectively.  
The Veteran died in July 1985.  The crux of this case lies in 
the certificate of divorce of the appellant and the Veteran 
in May 1978.  Thus, the appellant was not the surviving 
spouse of the Veteran (for VA death pension benefits) as they 
were divorced approximately 7 years prior to his death.

While there are exceptions to a surviving spouse who 
remarries, these provisions are inapplicable given that the 
appellant was not married to the Veteran at the time of his 
death.  Simply put, the appellant does not meet the basic 
criteria for eligibility as the Veteran's surviving spouse.

Accordingly, the Board concludes that the criteria for 
recognition as the Veteran's surviving spouse have not been 
met and the appellant's claim must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
must be denied on the grounds of the absence of legal merit 
or lack of entitlement under the law).

Duties to Notify and Assist

VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 (June 
23, 2004).  Congress, in enacting the VCAA, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (Daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law, and not the 
evidence, is dispositive of the claim, the VCAA is not 
applicable.  See Mason at 132 (VCAA not applicable to a claim 
for nonservice connected pension when the claimant did not 
serve on active duty during a period of war).  As the law is 
dispositive in the instant claim, the VCAA is not applicable.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


